- BB&T Securities and Exchange Commission Washington, D.C. 20549 Form 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2008 Commission file number 1-10853 BB&T Corporation 401(k) Savings Plan (Full title of the plan) BB&T Corporation (Name of issuer of securities) 200 West Second Street Winston-Salem, NC 27101 (Address of issuer's principal executive offices) BB&T Corporation 401(k) Savings Plan Financial Statements and Supplemental Schedule Years Ended December 31, 2008 and 2007 BB&T Corporation 401(k) Savings Plan Index December 31, 2008 and 2007 Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 411 Supplemental Schedule * Schedule H, line 4i - Schedule of Assets (Held At End of Year) 12 *Other schedules required by Section 2520.103-10 of the Department of Labors Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm To the Participants,
